[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: MOTION FOR SUMMARY JUDGMENT (NO. 107)
"Issues of negligence are ordinarily not susceptible of summary adjudication but should be resolved by trial in the ordinary manner." Spencer v. Good Earth Restaurant Corp.,164 Conn. 194, 199 (1972). The statements of witnesses and parties contained in a police report constitute hearsay, and cannot be used to support a motion for summary judgment. Fogarty v. Rashaw,193 Conn. 442, 444 (1984).
In her answer, the defendant denies that she went through the red light. The defendant also raises a special defense of contributory negligence. Thus, there are genuine issues of material fact which cannot be resolved in the context of this motion for summary judgment.
Motion is denied.
FORD, J. CT Page 1316-O